NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        APR 14 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RENE A. CRUZ,                                   No.    16-70888

                Petitioner,                     Agency No. A095-025-283

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      Rene A. Cruz, a native and citizen of El Salvador, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We deny in part and dismiss in part the petition for review.

      In his opening brief, Cruz does not contest the BIA’s conclusion that he

waived any challenge to the IJ’s denial of his asylum and withholding of removal

claims, see Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013)

(issues not specifically raised and argued in a party’s opening brief are waived),

and we lack jurisdiction to consider his contentions as to whether his drug

conviction constitutes a particularly serious crime because he failed to raise them

to the BIA, see Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court

lacks jurisdiction to review claims not presented to the agency). We do not reach

Cruz’s remaining contentions as to his eligibility for asylum and withholding of

removal. See Santiago-Rodriguez v. Holder, 657 F.3d 820, 829 (9th Cir. 2011)

(review limited to the grounds relied on by the BIA). Thus, we deny the petition

for review as to Cruz’s asylum and withholding of removal claims.

      Substantial evidence supports the agency’s denial of CAT relief because

Cruz failed to show it is more likely than not he will be tortured by or with the

consent or acquiescence of the government if returned to El Salvador. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).




                                          2                                    16-70888
     The temporary stay of removal remains in place until issuance of the

mandate.

     PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                       3                                    16-70888